Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 12 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33-34, 38-40 and 45-46, requiring all of the features of one of claims 10, 12 or 15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fazzolare on 02/18/2022.

The application has been amended as follows: 

	Replace claim 10 with the following claim 10:

10. An isolated polynucleotide encoding an isolated polypeptide having D-psicose 3-epimerase activity, wherein the polynucleotide is operably linked to one or more heterologous control sequences that direct the production of the polypeptide in an expression host, wherein the polypeptide is selected from the group consisting of:
(a) a polypeptide having at least 95% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4; 
 (b) a polypeptide encoded by a polynucleotide having at least 95% sequence identity to the polypeptide coding sequence of SEQ ID NO: 1 or SEQ ID NO: 3; and
(c) a fragment of the polypeptide of (a) or (b) that has D-psicose 3- epimerase activity.

Replace claim 12 with the following claim 12:

12. A recombinant host cell comprising an isolated polynucleotide encoding an isolated polypeptide having D-psicose 3-epimerase activity, wherein the polynucleotide is operably linked to one or more heterologous control sequences that direct the production of the polypeptide, and wherein the polypeptide is selected from the group consisting of:
(a) a polypeptide having at least 95% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4; 
(b) a polypeptide encoded by a polynucleotide having at least 95% sequence identity to the polypeptide coding sequence of SEQ ID NO: 1 or SEQ ID NO: 3; and
 	(c) a fragment of the polypeptide of (a) or (b) that has D-psicose 3-epimerase activity.

Replace claim 15 with the following claim 15:

15. A method of producing a polypeptide having D-psicose 3-epimerase activity, comprising cultivating a recombinant host cell under conditions conducive for production of the polypeptide, wherein 
(a) a polypeptide having at least 95% sequence identity to the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4; 
 (b) a polypeptide encoded by a polynucleotide having at least 95% sequence identity to the polypeptide coding sequence of SEQ ID NO: 1 or SEQ ID NO: 3; and
 (c) a fragment of the polypeptide of (a) or (b) that has D-psicose 3-epimerase activity.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The epimerases having recited SEQ ID NOS: 2 and 4 were identified from metagenomic data from elephant dung and an anaerobic marine mud sample.  As such, the species hat is the origin of either SEQ ID NO: 2 and 4 and encoding DNA is unknown and not prior described in the art.  The most similar epimerase identified in the prior art is SEQ ID NO: 146 from Venkitasubramanian et al. as previously discussed on the record.  However, as the independent claims are now amended to require an epimerase polypeptide at least 95% sequence identity to SEQ ID NO: 2 or 4, or at least 95% identity to a polypeptide encoded by SEQ ID NO: 1 or 3, or fragments thereof having D-psicose 3-epimerase activity, no identifiable epimerase polypeptide reads on the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652